UNITED STATES DISTRICT COURT FOR THE . ,,
SOUTHERN DISTRICT 0F GEORGIA ';.;, 1 :: “_ _

 

SAVANNAH DIVISION " '- F' d
UNITEI) STATES oF AMERICA ) ~~--
)
V. )
) CASE NO. 4=17-CR-60
DOMMINICK ROBBINS )

ORDER ON MOTION FOR LEAVE OF ABSENCE
This matter is before the Court on the Motion for Leave of Absence by Stan
Fitzgerald, counsel for Defendant Domminick Robbins for the dates of April 4

through April ll, 2019. After careful consideration, Said Motion is hereby granted.

So oRDEREDthiS Zj;(f day Of )/Ww: ,2019.

;FQ , § 5 f
¥/ v ‘°('
on. Chrlstopher L. Ray

United States Magistrate Judge
Southem District of Georgia
Savannah DiviSion

